Citation Nr: 1741374	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.   10-23 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1  Entitlement to service connection for a chronic sinus condition. 

2.  Entitlement to service connection for headaches, to include as secondary to non-service connected chronic sinus condition. 

3.  Entitlement to service connection for joint pain, to include fibromyalgia, back pain, and right hip pain (joint pain). 

4.  Entitlement to a disability rating in excess of 10 percent for service-connected chronic patellar tendonitis, right knee (right knee disability). 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

S. Baxter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1990 to August 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In November 2012, jurisdiction was transferred to the Atlanta, Georgia RO. 

In December 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims file.  

In December 2014 and August 2016, the Board remanded this matter for further development and adjudication.  There has been substantial compliance with the Boards remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that an appeal on the issues of entitlement to service connection for a wrist condition, which merged into a right hand condition and a left knee disability was perfected by the Veteran.  However, in an April 2017 rating decision, the RO granted service connection for these disabilities.  Therefore, as the RO granted the benefits sought on appeal, those issues are no longer before the Board.  Shoen v. Brown, 6 Vet. App. 456 (1994).
The issues of entitlement to service connection for joint pain, to include fibromyalgia and an increased disability rating in excess of 10 percent for service-connected chronic patellar tendonitis, right knee are remanded and addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record does not reflect that the Veteran's sinus condition manifested during active service or to a compensable degree within one year of separation from active service, and the otherwise probative evidence of record does not demonstrate a nexus between his sinus condition and active service.

2.  A chronic headache disorder was not shown in service or for many years thereafter, is unrelated to service or to a disease or injury of service origin, may not be presumed related to service, and is not related to a non-service connected disability.


CONCLUSIONS OF LAW

1.  A chronic sinus disorder was not incurred or aggravated in service and such incurrence may not be presumed.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a chronic headache disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA) 
Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in June 2009 and August 2010 letter.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).  

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, private treatment records, and VA examination reports.

The Veteran was provided a hearing before the undersigned VLJ in December 2013.  As there is no allegation that either of the hearings provided to the Veteran were deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in August 2016 to obtain outstanding VA medical records, outstanding private medical records, and afford the Veteran examinations for his claimed fibromyalgia, sinus, headaches, and right knee disability.  In November 2016 records were obtained from Dr. M.D., Dr. C.C., Dr. J.V., Dr. G.B., and Dr. R.C.  Additionally, the Veteran was provided VA examinations January 2017.  Accordingly, there has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Criteria 

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16   (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303 (d).  

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Generally, the disease must have manifested to a degree of 10 percent or more within one year of service.  38 C.F.R. § 3.307 (a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303 (b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

In this case, a headache disability is not a "chronic disease" under 38 C.F.R. § 3.309 (a) (2016); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) do not apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154 (a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A.  Chronic sinus condition.

The Veteran contends his sinus condition is related to his active service. 
	
Service treatment records (STRs) indicated that the Veteran complained of a sinus problem only once.  The Veteran's January 1990 VA entrance examination report indicated that the Veteran marked "no" for sinus problems.  He reported that he was in good health during the examination.  The clinical evaluations indicated that the Veteran's nose and sinus were normal.  Service dental health questionnaires dated September 1990 and January 1994 the Veteran answered "yes" to having ever had or was currently having sinus problems.  A March 1993 VA treatment note indicated that the Veteran was seen and treated for sinus congestion.  The Veteran's July 1994 VA separation examination report indicated that the Veteran marked "no" for sinus problems.  He indicated that he was in excellent health.  The clinical evaluations indicated that the Veteran's nose and sinus were normal.  

A March 2000 private treatment note indicated that the Veteran underwent surgery to correct right pansinusitis. 

A March 2000 CT scan of the head without contrast demonstrated that there was no acute intracranial process of the posterior fossa, brain stem, and supratentorial structures.  The ventricles were normal in size and midline in position.  The examiner noted an impression of no acute intracranial findings and sinus disease involved in the right frontal, right anterior, and mid-ethmoid sinuses and the right maxillary sinus.

In September 2010, the Veteran was provided a VA examination for his chronic sinus condition.  The Veteran reported that he has had this condition since 1992.  He reported that his current sinus problems occurred once per year and lasted for 28 weeks.  He reported that there were three incapacitating episodes per year, which lasted for three days each.  He further stated that he experienced headaches and pain during his attacks.  The Veteran indicated that he underwent surgery to open his sinus and drainage.   He reported that the procedure and medication had been good and provided him with a temporary relief but reoccurrence of blockage occurred.  He reported that after service, he worked in construction and he now was a construction manager.  During the physical examination, the examiner reported that, "examination shows sinusitis present at maxillary frontal with tenderness with no nasal obstruction, deviated septum, or purulent discharge from the nose."  The examiner further noted that, "a diagnosis is not possible because normal basal examination and normal x-ray.  There is no finding of bacterial rhinitis."  In response to a clarifying question from the RO regarding the notation of sinusitis present at maxillary and frontal with tenderness, the examiner specified that, "subjective reporting of pain and tenderness is not always due to sinusitis.  The negative x-rays ruled out active sinusitis." 

In the December 2013 Board hearing, the Veteran testified that he took sick call for his sinus while in service.  The Veteran stated that he had a sinus infection now on a regular.  He stated that he took Sudafed for his sinuses.  The Veteran reported that he had surgery for hi sinus, which provided a temporary benefit.  He stated that he had not received any treatment recently for his condition. 

In January 2017, the Veteran was afforded another VA examination for his sinus condition.  The Veteran reported that while at sea he was treated for a sinus infection with antibiotics.  He indicated that after his sinus treatment he had yearly sinus infections and finally had sinus surgery in 2000.  The Veteran indicated that he still had congestion with pain and pressure in the right side year-round.  He reported that he used Flonase, a nettipot, and had two courses of antibiotics for sinusitis in the past 12 months.  The Veteran indicated that he did not have much nasal drainage or rhinitis; he just felt drainage down the back of his throat.  He reported that he felt pain in the front of his face with any air pressure changed, when he flew, or drove in the mountains.  The examiner indicated that she reviewed the Veteran's claims file.  The examiner diagnosed the Veteran with sinusitis.  She opined the Veteran's chronic sinus condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provided a rationale that stated, "There is only one clinic note in the STRS about sinusitis (May 25, 1993) and it states he had been sick just one day, so it was likely an acute sinusitis which resolves with antibiotics ( which he was given).  He was not seen again until July 15, 1994, for a headache and photophobia, ENT exam was NORMAL, and the dx was "viral cephalgia."  Then July 29, 1994 separation exam reports a normal nose and sinus exam.  There are no
records available about any sinus infection again until the March 2000 CT scan which showed chronic sinusitis.  By that time, the Veteran had worked 6 years as a civilian electrician exposed to various irritants such as drywall dust, wood dust and insulation between walls or in ceilings where electrical wiring is strung.  Therefore, the chronic sinusitis is less likely than not from the service."   

While other medical evidence documents treatment for sinus conditions, none of that other evidence asserts a relationship between current symptomatology and his military service.  The record includes no etiology opinions to the contrary.  Thus, the record is absent competent evidence of a sinus condition during active duty.  The record is also absent competent evidence of a sinus condition within a year following active duty service and credible evidence of continuity of symptomatology.  

In this case, the Veteran is competent to report symptoms during and since service.  However, the Veteran is not competent to render medical opinion such as complaints during service are etiologically related to a current sinus condition.  In this regard, the Board has placed greater probative weight on the opinion reached by the 2017 VA examiner, who after considering the Veteran's complaints of symptoms during service and current complaints, opined that the Veteran does not have a current chronic sinus condition that is etiologically related to his military service.  She provided a rationale that the Veteran only had one clinical treatment note, which indicated that the Veteran was seen for sinusitis.  The Veteran's separation examination report indicated a normal nose and sinus exam.  The record revealed that the next mention of sinusitis was in March 2000.  By this time, the Veteran had worked 6 years as a civilian electrician exposed to various irritants.

While the Board respects the Veteran's contentions about the continuity of his symptomatology, and finds him competent in that regard, Layno v. Brown, 6 Vet. App. 465, 470   (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge), the Board is not permitted to rely on his statements to provide evidence of a medical relationship between the current symptoms and service.  A lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That rule of law does not extend to situations where the question, as here, is one that includes complex medical issues, and requires medical training to address.  Id.  While the Veteran can testify as to his symptom and diagnostic history, the relationship between a chronic sinus condition and a history of infections, often described in the record as "acute" is not the type of connection that a layperson has the training and expertise to make.

Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

B.  Chronic Headaches 

The Veteran contends that his chronic headaches are related to his active service and non-service connected chronic sinus.
STRs indicated that the Veteran complained of headaches at various times.  The Veteran's January 1990 VA entrance examination report indicated that the Veteran marked "no" for headaches.  He indicated that he was in good health during the examination.  The clinical evaluations indicated that the Veteran's neurological and head were normal.  STRs dated October 1990, October 1992, January 1994, April 1994, and July 1994 documented that the Veteran complained of headaches.  In a March 1991 VA overseas screening examination, the Veteran marked "no" for headaches and wrote that, he was in "good health."  A May 1993 service treatment record noted that the Veteran had pain and bruising to the right forehead and diagnosed the Veteran with frontal hematoma.  The Veteran's July 1994 VA separation examination report indicated that the Veteran marked "no" for headaches.  He reported that he was in excellent health.  The clinical evaluations indicated that the Veteran's neurological and head were normal.  

In an April 2010 letter from the Veteran, he wrote that majority of his headaches are sinus related.  He stated that he had chronic headaches that a neurologist called migraines.  He wrote he had this problem while he was in the Navy.  He reported he went to medical many times for them and received 800 mg Motrin the majority of the time.  

A June 2016 private treatment note from WH Family Medicine noted that the Veteran complained of migraines.  The Veteran described that he had a sharp pain and throbbing in his entire head.  The examiner indicated that the problem was worse and occurred intermittently.  

In February 2017, the Veteran was afforded VA examinations for chronic headaches and traumatic brain injury (TBI).  The Veteran reported that his headaches started "a long time ago, he was in the Navy when it started."  The Veteran reported two events that happen during his service where he was injured.  The one he considered the worst occurred in 1993.  The Veteran reported that he was shredding classified documents with a mulching machine when he hit his head on the machine.  He stated he woke up on the floor and there were no witness to this incident.  He indicated that he was unconscious for no more than 2-3 minutes.  The second event occurred while he was "on liberty" in Japan.  He was attacked, "hit once" which he described as "more of a glancing blow than anything else", and had "a little bit of a black eye."  He denied any loss of consciousness, alteration in consciousness, or neurologic symptoms due to the blow.  When the examiner asked if he received treatment at that time for his headaches, he replied, "no, not really."  He reported that he sought treatment for his headaches in conjunction with his sinus infection around 1992 through 1993.  The Veteran indicated that he received medication for his headaches maybe in the late 1990's.  He reported that he was not currently taking medication for his headaches.  He indicated that he was trying numerous over the counter medications.  He reported that he felt his headaches were mainly due to his sinus disease.  He also reported that he felt that way based on the location of his headaches.  All of his headaches are involved in the front of his head but some of them are in the anterior area.  The Veteran stated that he worked in construction and missed 6-7 days of work over the year due to his headaches.  The examiner indicated that he reviewed the Veteran's claims file.  The examiner diagnosed the Veteran with migraine headaches.  He opined that the Veteran's headache condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner provide a rationale for his medical opinion which stated, 

Although service treatment records document several acute headaches, there is no record of any complaint of chronic headaches or treatment for chronic headaches.  At separation, the Veteran specifically denied having frequent or severe headache.  At that time, he also stated in writing that he was in "excellent" health.  Additionally, examination of the head and neurological function at that time was documented as normal.  On review of the submitted civilian medical records, no record was found of a chronic headache condition until 2000.  At that time, the Veteran was noted to have severe right frontal and orbital headaches and it was clearly the opinion of the Ear, Nose, and Throat specialist that they were due to chronic sinusitis since he listed them as an indication for the sinus surgery that he performed.  It is also notable that in May 2010 the Veteran filed an appeal with the Board of Veterans' Appeals in which he reported relief following the surgery that lasted for approximately two years.  Therefore, although the Veteran stated today that his current chronic headaches began during service, based on his denial of frequent or severe headache at his separation exam in July 1994 and the lack of any medical records indicating a chronic headache condition prior to 2000 it is less likely than not that his chronic headache condition was incurred in or caused by service.

Based on the Veteran's report of brief loss of consciousness after hitting his head on board ship and the medical documentation of neurological symptoms (dizziness), it is more likely than not that the Veteran sustained a mild concussion.  However, it is less likely than not that his chronic headache condition is secondary to the mild concussion because there is no temporal relationship between the even and onset of chronic headaches.  

Moreover, based on the prior CT showing sinusitis, good response to
endoscopic right anterior ethmoidectomy and right middle meatal antrostomy, and records indicating persistent sinus symptoms, it is more likely than not that his current headaches are secondary to chronic sinusitis.  Although, the Veteran asserted that he also has headaches not due to sinusitis the reason provided was subtle and subjective (slightly more posterior in location) and does not support a separate diagnosis.

While the evidence demonstrates that the Veteran has been diagnosed with migraine headaches, the weight of the evidence is against a finding that the condition is related to military service.  Although service treatment records demonstrate complaints of headaches, there was no diagnosis of a chronic headache condition during military service.  Notably, at separation from military service, the Veteran denied frequent or severe headaches.  Moreover, there is no medical evidence to suggest that the Veteran's headache condition is related to his military service.  Post-service medical evidence demonstrates a diagnosis of migraine headaches but does not provide any opinion relating it to his active service.  Further, the February 2017 VA examiner opined that the condition was not related to his active service.  The Board finds the 2017  opinion to be probative and carry much weight as the examiner was familiar with the Veteran's medical history related to his headaches (to include symptoms and when he was first diagnosed), reviewed pertinent diagnostic testing, and provide support for the opinion that the Veteran's headaches were not related to his service .  As there is no medical evidence linking the disability to active service, the claim must be denied.

The Board acknowledges the Veteran's assertion that his headache disability is related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of the headache disability, involving vascular and neurological process, is a medical question not subject to lay expertise. See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The condition involves a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed condition is a medical question requiring medical training, expertise, and experience.  As such, the Veteran's opinion that his current headache disorder is related to his service is not competent and receives no weight.

VA is bound to consider all pertinent theories of service connection, whether or not a theory is raised by the Veteran.  See Schroeder v. West, 212 F.3d 1265   (Fed. Cir. 2000) The Veteran contends that his headaches are caused by his chronic sinus condition.  As discussed in detail above, service connection for chronic sinus condition has been denied; therefore, it cannot serve as the basis of a grant of service connection for headaches. See 38 C.F.R. § 3.310 (a).  Further, while the Veteran is service connected for chronic patellar tendonitis(right knee), degenerative arthritis of the left knee with no longer visible scar associated with chronic patellar tendonitis, right knee, and tenosynovitis of the right hand (claimed as right hand pain), the Veteran has not contended and the evidence does not indicate that the headaches were caused or permanently worsened (aggravated) by any of these service-connected disabilities. 

As such, secondary service connection is not warranted whether or not the Veteran's headaches were caused or aggravated by the chronic sinus condition; therefore, the claim for service connection for headaches as secondary to a service-connected disability must be denied as a matter of law because there is no primary service-connected disability upon which secondary service connection may be granted.  As the Veteran has no service-connected disability that may have caused or aggravated the headaches, the benefit of the doubt doctrine does not apply, and service connection on a secondary basis must be denied as a matter of law.  See 38 C.F.R. § 3.310 (a); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In sum, after reviewing the pertinent lay and medical evidence, the Board finds that the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied. See Gilbert v. Derwinski, 1 Vet. App 49, 57 (1990).  Therefore, the Board finds that service connection is not warranted for the Veteran's headaches disability.


ORDER

Entitlement to service connection for a chronic sinus disorder is denied. 

Entitlement to service connection for headaches, to include as secondary to non-service connected chronic sinus condition is denied. 


REMAND

STRs indicate that the Veteran had complained of hip and back pain while in service.  In addition, STRs indicate that the Veteran sustained an in-service trauma to his back.  In September 2010, the Veteran was afforded a VA examination for joint pain.  The examiner diagnosed the Veteran with degenerative arthritis of the right hip joints and lumbar spondylosis and scoliosis.  In March 2013, the Veteran was afforded another examination.  The 2013 examiner opined that it is less likely than not that degenerative arthritis of the right hip is related to his military service.  Since then the Veteran has submitted private medical treatment records, which indicates that the Veteran is diagnosed with fibromyalgia and was treated for chronic pain.  In light of this new evidence, the Board finds that the Veteran's claim must be remanded to the AOJ for an addendum medical opinion that takes into consideration this new medical evidence.  The medical addendum opinion should address evidence submitted by the Veteran and rather the in-service trauma and complaints my cause fibromyalgia. 

In January 2017, the Veteran was afforded a VA examination for his right knee disability.  The Board has reviewed that examination report and notes that it is not adequate; as it does not appear that, any passive, weight-bearing or nonweight-bearing range of motion testing was conducted at that time.  Consequently, the Board must remand the claims in order for another VA examination to be accomplished.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Correia v. McDonald, 28 Vet. App. 158 (2016) (38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion from the March 2013 examiner (or other appropriate medical professional). The Veteran's electronic claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion. If the examiner feels another examination is necessary, another examination should be scheduled. The examiner is requested to review the electronic claims file and offer an opinion as to the following questions:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's fibromyalgia is etiologically related to his military service, to include trauma due to his documented in-service back trauma.

In the making the above assessment, the examiner is asked to discuss whether there is a medically sound basis to attribute the Veteran's fibromyalgia to the documented in-service complaints and injuries.  The examiner must discuss the underlying reasoning or rationale supporting his or her opinion, whether favorable or unfavorable to the claim, and, if necessary, citing to specific evidence in the file supporting conclusions.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

2.  Schedule the Veteran for a VA examination conducted by a person skilled in the diagnosis and treatment of knee disorders to determine the current severity of his service-connected right knee disability.  The claims file must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.  Full range of motion testing must then be performed.

a.  A thorough orthopedic examination of the right knee should be conducted, describing all associated symptomatology.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain in the right knee.  The examiner should also test the range of motion in active motion, passive motion, weight-bearing and nonweight-bearing, for the right knee.  If the examiner is unable to conduct the required testing, he or she should clearly explain why this is so.

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so.

The examiner is further reminded that should any additional functional impairment be noted during flare-up, repeated use, and/or as a result of pain, lack of endurance, incoordination, etc., the examiner should attempt, to the best of his/her ability, to estimate the additional functional loss in degrees.

The examiner should also state whether the Veteran's right knee disability result in instability in the knee, and if so, whether the instability is slight, moderate, or severe.  The examiner must also address whether there is a dislocated semilunar cartilage in the right knee and whether there is effusion, whether the knee locks and if so, the frequency of the locking.

3.  After completing any other development deemed necessary, review the relevant evidence, to include the relevant evidence received since the AOJ's last review of the claims on appeal, adjudicate the claims on appeal, and furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction. Provide an opportunity to respond before the case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


